Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 6/10/2022.  Claims 1-22 are allowed.
Reasons for Allowance
2.	Terminal Disclaimer:  The terminal disclaimer filed on 6/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10382295 and 11115297 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 distinguishes itself over the prior art by delineating a method of observing, by the processor, a plurality of packets traversing a network at the observation point, wherein each packet of the plurality of packets includes a plurality of messages including a plurality of variant fields and a plurality of invariant fields; selecting, by the processor, a subset of the plurality of invariant fields for each message; computing, by the processor, a sparse hash function value over the selected subset of the plurality of invariant fields for each message; recording each sparse hash function value, at the observation point, for each of the plurality of messages; associating, by the processor, metadata with the sparse hash function value for each message; and transmitting, by the observation point, the sparse hash function value and the associated metadata for each of the plurality of messages to a network analytics system. It is to be noted that it is the combination of all limitations that renders this claim allowable.  Claims 2-22 are allowed based on the same reason(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/Primary Examiner, Art Unit 2458